Title: To George Washington from Henry Clinton, 11 February 1782
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York February 11th 1782
                  
                  In my Letter of the 14th December I applied to you for a Passport to send Clothing for the British and German Prisoners in your Possession, but as it appears from your Answer of 31st same Month, that their Destination was to be changed, it becomes necessary to alter the Mode of Transportation—I am therefore to request you will be pleased to furnish me with a Passport for a Vessel to proceed from hence to Philadelphia as a Flag of Truce with such Clothing, Stores and Necessaries, as I may have Occasion to send thither for the Use of the Prisoners at that Place, Lancaster &c., under Charge of proper Persons, to whom you will please to grant Permission to distribute what may be wanted by those at Philadelphia and afterwards carry the Remainder in Waggons to Lancaster &c., and remain there under the Directions of Major Gordon for the same Purpose.  If the Destination of the German Prisoners is fixed, I shall likewise request a Passport of the like Nature for another Flag of Truce to proceed up the Chesapeak to such Port as may be most contiguous to their Cantonments, and that the Persons charged with the Necessaries, Stores, &c. may be permitted to distribute the same at the different Places where they may be.
                  Both Vessels to return to this Port when they have landed their Cargoes.  I am, Sir, Your most obedient humble Servant,
                  
                     H. Clinton
                  
               